 In the Matter of TIDE WATER ASSOCIATED OIL COMPANY, INC., EbI-PLOYERandORANGE AND BLACK ASSOCIATES, INC., PETITIONERCase Alo. 1-R-3474.-Decided July 23, 1947Craivath, Swaine, and Moore,byMessrs. Matthew F. McCue, JohnH. Morse,andR. I. Galland,of New York City, for the Employer.Mr. William G. Sweeney,of Boston, Mass., for the Petitioner.Miss Frances Steyer,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on March 21, 1947, before Leo J. Halloran, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERTide Water Associated Oil Company, a Delaware corporation, isengaged in the business of producing, transporting, refining and mar-keting petroleum and petroleum products throughout the UnitedStates and in foreign countries. In addition, the Employer sells tires,batteries, and automobile accessories at its various stations.The Employer's total sales of crude oil and petroleum products forthe year 1946 amounted to $216;302,144. In the Employer's NewEngland Department, which is the only geographical division in-volved in this proceeding, sales of gasoline and oil for the 12 monthspreceding November 30, 1946, amounted to $14,048,534, and sales oftires, batteries, and accessories amounted to $655,585.Bulk petroleum products for the New England Department are or-dinarily shipped by tanker from the Employer's plant at Bayonne,New Jersey, or from the Gulf of Mexico to marine terminals locatedin the New England States, and thence by rail or truck to the pur-74 N. L. R. B., No. 112.581 5'82DECISIONS OF NATIONAL LABOR RELATIONS BOARDchasers or to bulk distributing plants within the said States.Tires,batteries, and accessories are ordinarily shipped directly to the bulkplants from manufacturers located outside the New England States.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit comprising automotive and fuel oil andindustrial oil salesmen of the Employer's plants at Portland, Maine;East Providence,Rhode Island; Manchester and Laconia,New Hamp-shire; and Fitchburg,FallRiver,Lowell, Revere, South BraintreeandWorcester,Massachusetts,excluding supervisory employees..Subject to its contention that its salesmen are managerial and super-visory employees,'the Employerurges thatan appropriate unit ofindustrial salesmen and/or automotive and fuel oil salesmen shouldnecessarily include all salesmen in its New England Department andshould not be limited,as in the unit proposed by the Petitioner,to sales-men at the particular plants in theNew EnglandDepartment, namedabove.As noted in Section I, above, the Employer isengagedin the businessof producing, refining, andmarketing petroleumand petroleum prod-ucts throughout the United States and in foreign countries.In addi-tion,the Employer sells tires, batteries,and automobile accessories atits various stations,and maintains producing facilities,bulk plants,service stations,and a sales organization which extends throughout °the United States.The instant proceeding concerns salesmen in the New England De-partment,of whom there are two types : (1) automotive and fuel oilsalesmen;and (2)industrial oil salesmen.(1)The automotive and fuel oil salesmen aye employed in the Em-ployer'sNew England Sales Department.ThisDepartment isdivided into 16 sales districts,which, in turn,are subdivided into 44automotive sales territories and 10 fuel oil sales territories.Whileeach salesman is responsible to his District Sales Supervisor,automo-tive and fuel oil sales activity in the various sales districts is planned,'We find no merit in the Employer's contention that salesmen are managerial and super-visory employeesThe evidence does not indicate that salesmen exercise any managerialor supervisory functions. TIDE WATER ASSOCIATED OIL COMPANY, INC.583coordinated, and, to a large extent, directed from the New EnglandDepartment Sales Office at Boston.The entire budget for such salesactivities is allocated on a department-wide basis.Throughout theDepartment, the terms and conditions of employment are the same forall automotive and fuel oil salesmen, respectively.Salesmen through-out the Department are hired and discharged by the Department SalesManager, who also regulates promotions and salary increases.Sales-men from one district of the Department are frequently transferredto another district, on a temporary basis, to assist in sales drives, andthere have been approximately 14 to 15 permanent transfers of sales-men between districts in the past 10 years.(2)Similarly, industrial oil salesmen are employed in the Em-ployer's New England Industrial Products Sales Department for in-dustrial oil sales, a wholly separate organization from the New Eng-land Sales Department for automotive and fuel oil sales. In the for-mer there are 9 sales districts, 7 of which are covered by salesmen.These salesmen are responsible directly to the New England Depart-ment Industrial Products Sales Manager, who regulates their salaries,promotions, working conditions, and activities from the industrialsales department office at Boston.In the case of automotive and fueloil salesmen in the New England Sales Department and industrial oilsalesmen in the New England Industrial Products Sales Department,respectively, the Departments, whose operations and policies are de-partment-wide in scope, rather than component districts, describefunctionally homogeneous groups of employees.As disclosed above,the New England Sales Department comprises 16 sales districts, whichare subdivided into 44 automotive sales territories and 10 fuel oil salesterritories.Of these, the proposed unit would encompass 9 sales dis-tricts, 26 automotive sales territories, and 7 fuel oil sales territories.The New England Industrial Products Sales Department comprises9 sales districts, 7 of which are covered by industrial oil salesmen.Ofthese 7 salesmen, only 4 are included within the proposed unit.The Petitioner, however, contends that, although its proposed unitof salesmen admittedly cuts across operational lines of the two salesdepartments, it is geographically co-extensive with an established bar-gaining unit of accounting and operating employees and.thereforeappropriate as a bargaining unit.The Employer has bargained collectively with the Petitioner withrespect to its operating and accounting personnel in the New Englandarea since April 1939. -It is true that with the exception of the NewEngland Departmental office in Boston, the proposed unit for sales-men includes salesmen at the Employer's plants covered in the unit forthe Employer's operating and accounting employees. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the case of operating and accounting personnel, however, each,district operates as a separate and autonomous administrative sector.There is no transfer of personnel from one district to another.Eachdistrict has its own budget, from which its operating and accountingemployees are paid, and the local district supervisors take care of hir-ing and discharging such personnel.Bargaining on a district ormulti-district basis has therefore proved satisfactory for operatingand accounting personnel and thus establishes a pattern or precedentfor units of other employees who may fall within similar administra-tive lines.Inasmuch as salesmen do not fall within such lines, we arenot persuaded that this unit pattern already established for operatingand accounting personnel has a direct bearing on the scope of the unitfor salesmen.On the basis of the evidence herein, we believe that theunit appropriate for bargaining for automotive and fuel oil and/orindustrial oil salesmen in the New England area of the Employer'soperations should be coextensive with the sales department or depart-ments in which such salesmen may function as employees and that aunit less than department-wide in scope is inappropriate for bargain-ing purposes.2IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the Petitioneris inappropriate, as found in Section III, above, we find that no ques-tion has arisen concerning the representation of employees of the Em-ployer within an appropriate unit within the meaning of Section 9,(c)of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and the entire record inthe case, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of em-ployees ofTide WaterAssociated Oil Company,Inc., Boston,Massa-chusetts,filed herein by Orange and Black Associates,Inc., be, and ithereby is,dismissed.2SeeMatterof Uarco, Incorporated,74 N. L.R. B 385;Matter of Wyeth, Incor-porated,73 N. L. R. B. 684.